Citation Nr: 1645053	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  16-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 2015, for the award of increased apportionment benefits for W.W.

2.  Entitlement to an effective date earlier than February 1, 2012, for the award of apportionment benefits for W.W.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran represented by:	Military Order of the Purple Heart



WITNESSES AT HEARING ON APPEAL

Appellant and W.W.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1974, and the appellant is the Veteran's ex-spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from April and May 2015 decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant and her son testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of the hearing was prepared and added to the record.  

The appellant is advised that if she wishes to file a claim for an increased apportionment of the Veteran's benefits she must do so on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

By way of procedural history, the appellant filed her first claim for apportionment for helpless child benefits for W.W. in January 2012.  In a November 2012 administrative decision, the RO granted entitlement to apportionment for helpless child benefits for W.W. as of February 1, 2012.  In March 2013, the appellant filed an untimely appeal as to the effective date assigned for the apportionment; the appellant did not contest the amount of the apportionment.  In December 2014 the appellant filed a claim for increased apportionment for helpless child benefits which was granted as of January 1, 2015.  

The notification letter relaying the April 2015 decision awarding an increased apportionment noted that either party had 60 days to appeal the decision and could do so by writing a letter stating a desire to appeal.  The appellant subsequently submitted multiple statements.  The RO construed the appellant's submissions as a timely Notice of Disagreement as to the assigned effective date, and issued a February 2016 Statement of the Case addressing the effective date of the award of increased apportionment.  The appellant then submitted a timely substantive appeal, and requested a hearing before the Board.  The appellant was afforded a hearing before the undersigned in July 2016.  

The issues on appeal, dealing with apportionment of the Veteran's benefits, are considered contested claims.  As such, there are certain procedural safeguards for each involved party - the Veteran and the appellant.  For example, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2015).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a) (2015).  After a review of the file it does not appear that the Veteran was furnished the relevant portions of the appellant's Substantive Appeal and that the Veteran was not properly notified of the time and place to report for the hearing before the Board.  As such, the issue of entitlement to an effective date earlier than January 1, 2015, for the award of increased apportionment benefits for W.W. must be remanded.  

In May 2015, the RO also denied a claim for an effective date earlier than February 1, 2012 for the original award of apportionment benefits for W.W.  A VA notification letter advised the appellant that she had one year to appeal this decision.  She submitted a Notice of Disagreement in September 2015.  As a Statement of the Case has not yet been issued, this issue must also be remanded.  38 C.F.R. § 19.26 (2015).  The Board notes that this issue also appears to be a contested claim and the AOJ should ensure that contested claim procedures are followed if applicable.

The Board also notes that generally there is no "freestanding" earlier effective date claim which can be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Essentially, once the rating decision establishing an effective date becomes final, an earlier effective date can only be established by request for revision of that decision based on clear and unmistakable error.  Id.  The applicability of Rudd to this issue should be considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to an effective date earlier than February 1, 2012, for the award of apportionment benefits for W.W.  The AOJ should follow contested claim procedures if applicable and only return this issue to the Board if an appeal is perfected by the filing of a timely substantive appeal.  

2.  Provide the Veteran with (1) a copy of the July 2016 hearing transcript, and (2) the content of the appellant's March 2016 Substantive Appeal (regarding the claim of entitlement to an effective date earlier than January 1, 2015, for the award of increased apportionment benefits for W.W.) to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of this contested claim.  The Veteran should be allowed an appropriate time for response.  

3.  If response from the Veteran is received, or if otherwise necessary, the AOJ should issue a Supplemental Statement of the Case on the issue of entitlement to an effective date earlier than January 1, 2015, for the award of increased apportionment benefits for W.W., following contested claim procedures.  If a Supplemental Statement of the Case is issued, the AOJ should consider whether November 2013, December 2013, January 2014, or June 2014 statements from the appellant constitute claims for increased apportionment benefits.

4.  Then, schedule the appellant for another hearing before a member of the Board.  The appellant, the appellant's representative, the Veteran, and the Veteran's representative should all be provided notice of the hearing in accordance with contested claim procedures.  

5.  The issue of entitlement to an effective date earlier than January 1, 2015, for the award of increased apportionment benefits for W.W. should then be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




